


Exhibit 10.1


GENERAL MOTORS COMPANY
2014 LONG-TERM INCENTIVE PLAN


Section 1.     Purpose. The purpose of the General Motors Company 2014 Long-Term
Incentive Plan (as amended from time to time, the “Plan”) is to incentivize
selected employees, consultants, advisors and non-employee directors of General
Motors Company (the “Company”) and its Subsidiaries and to align their interests
with those of the Company’s stockholders. However, nothing in this Plan or any
Award granted pursuant to this Plan shall be interpreted to create or establish
an employment relationship between the Company and any Participant.


Section 2.     Definitions. As used in the Plan, the following terms shall have
the meanings set forth below:
(a)“Award” means any Option, SAR, Restricted Stock, RSU, Performance Award or
Other Stock-Based Award granted under the Plan.
(b)“Award Document” means any appropriately authorized agreement, contract or
other instrument or document evidencing any Award granted under the Plan, which
must be duly executed or acknowledged by a Participant (unless otherwise
specifically provided by the Company).
(c)“Beneficiary” means a person designated by a Participant to receive payments
or other benefits or exercise rights that are available under the Plan in the
event of the Participant’s death.
(d)“Board” means the Board of Directors of the Company.
(e)“Cause” means, with respect to any Participant, any of the following unless
explicitly excluded by such Participant’s applicable Award Document, and any
additional grounds as may be set forth in such Award Document:
(i)the Participant’s commission of, or plea of guilty or no contest to, a
felony;
(ii)the Participant’s gross negligence or willful misconduct that is materially
injurious to the Company or any of its Subsidiaries; or
(iii)the Participant’s material violation of state or federal securities laws.
(f)“Change in Control” means the occurrence of any one or more of the following
events:
(i)any Person or any two or more persons deemed to be one “Person” (as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) other than an Excluded
Person, directly or indirectly, becomes the “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange




--------------------------------------------------------------------------------




Act) of securities of the Company constituting more than 40 percent of the total
combined voting power of the Company’s Voting Securities outstanding; provided
that if such Person becomes the beneficial owner of 40 percent of the total
combined voting power of the Company’s outstanding Voting Securities as a result
of a sale of such securities to such Person by the Company or a repurchase of
securities by the Company, such sale or purchase by the Company shall not result
in a Change in Control; provided further, that if such Person subsequently
acquires beneficial ownership of additional Voting Securities of the Company
(other than from the Company), such subsequent acquisition shall result in a
Change in Control to the extent that such Person’s beneficial ownership of
Company Voting Securities immediately following such acquisition exceeds 40
percent of the total combined voting power of the Company’s outstanding Voting
Securities;
(ii)at any time during a period of 24 consecutive months, individuals who at the
beginning of such period constituted the Board and any new member of the Board
whose election or nomination for election was approved by a vote of at least a
majority of the directors then still in office who either were directors at the
beginning of such period or whose election or nomination for election was so
approved, cease for any reason to constitute a majority of members of the Board;
(iii)the consummation of a reorganization, merger or consolidation of the
Company or any of its Subsidiaries with any other corporation or entity, in each
case, unless, immediately following such reorganization, merger or
consolidation, more than 60 percent of the combined voting power and total fair
market value of the then outstanding Voting Securities of the resulting
corporation from such reorganization, merger or consolidation is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the outstanding
Voting Securities of the Company immediately prior to such reorganization,
merger or consolidation in substantially the same proportion as their beneficial
ownership of the Voting Securities of the Company immediately prior to such
reorganization, merger or consolidation; or
(iv)the consummation of any sale, lease, exchange or other transfer to any
Person (other than a Subsidiary or affiliate of the Company) of assets of the
Company and/or any of its Subsidiaries, in one transaction or a series of
related transactions within a 12-month period, having an aggregate fair market
value of more than 50 percent of the fair market value of the Company and its
Subsidiaries immediately prior to such transaction(s).






--------------------------------------------------------------------------------




Notwithstanding the foregoing, in no event shall a “Change in Control” be deemed
to have occurred (A) as a result of the formation of a Holding Company, (B) with
respect to any Participant, if the Participant is part of a “group” within the
meaning of Section 13(d)(3) of the Exchange Act as in effect on the date hereof,
which consummates the Change in Control transaction or (C) if the transaction
does not constitute a “change in ownership,” “change in effective control,” or
“change in the ownership of a substantial portion of the assets” of the Company
for purposes of Section 409A of the Code.
(g)“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules, regulations and guidance thereunder. Any reference to a provision
in the Code shall include any successor provision thereto.
(h)“Committee” means the Executive Compensation Committee of the Board or such
other committee as may be designated by the Board to perform any functions of
the Executive Compensation Committee with respect to this Plan; provided,
however, that the Board may, at any time, expressly retain for itself any of the
Committee's authority hereunder, and to the extent that the Board retains any
such authority, references to the Committee shall be deemed references to the
Board. If the Board does not designate the Committee, references herein to the
“Committee” shall refer to the Board.
(i)“Covered Employee” means an individual who is a “covered employee” or
expected by the Committee to be a “covered employee,” in each case within the
meaning of Section 162(m)(3) of the Code.
(j)“Disability” means, with respect to any Participant, such Participant’s
inability upon a Termination of Service to engage in any gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months.
(k)“Effective Date” means March 11, 2014.
(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules, regulations and guidance thereunder. Any reference
to a provision in the Exchange Act shall include any successor provision
thereto.
(m)“Excluded Person” means (i) the Company, (ii) any of the Company’s
Subsidiaries, (iii) any Holding Company, (iv) any employee benefit plan of the
Company, any of its Subsidiaries or a Holding Company, or (v) any Person
organized, appointed or established by the Company, any of its Subsidiaries or a
Holding Company for or pursuant to the terms of any plan described in clause
(iv).
(n)“Fair Market Value” means with respect to Shares, the closing price of a
Share on the date in question (or, if there is no reported sale on such date, on
the last preceding date on which any reported sale occurred) on the principal
stock market or exchange on which the Shares are quoted or




--------------------------------------------------------------------------------




traded, or if Shares are not so quoted or traded, fair market value as
determined by the Committee, and with respect to any property other than Shares,
the fair market value of such property determined by such methods or procedures
as shall be established from time to time by the Committee.
(o)Achievement of “Full Career Status” means a Participant’s voluntary
Termination of Service (i) at the age of 55 or older with ten or more years of
continuous service or (ii) at the age of 62 or older. The chief human resources
officer of the Company (or such individual holding a comparable role in the
event of a restructuring of positions or re-designation of titles) shall have
the binding authority to determine how many years of continuous service a
Participant has at any given time.
(p)“Good Reason” means, with respect to any Participant, the occurrence of any
of the following acts by the Company, or failure by the Company to act,
following or in connection with the occurrence of a Change in Control, unless
explicitly excluded in such Participant’s applicable Award Document and any
additional grounds, as may be set forth in such Award Document:
(i)a material reduction of such Participant’s base salary and target incentive
compensation;
(ii)an involuntary relocation of the geographic location of such Participant’s
principal place of employment (or for consultants or advisors, service) by more
than 100 miles; or
(iii) only for Participants who are executive officers of the Company covered by
Section16 of the Exchange Act, a material diminution of the Participant’s
authority, duties, or responsibilities. In each case, if such Participant
desires to terminate his or her employment or service with the Company or such
Subsidiary for Good Reason, he or she must first give written notice within 90
days of the initial existence of the facts and circumstances providing the basis
for Good Reason to the Company or such Subsidiary, and allow the Company or such
Subsidiary 60 days from the date of such notice to rectify the situation giving
rise to Good Reason, and in the absence of any such rectification, such
Participant must terminate his or her employment or service for such Good Reason
within 120 days after delivery of such written notice.
(q)“Holding Company” means an entity that becomes a holding company for the
Company or its businesses as part of any reorganization, merger, consolidation
or other transaction, provided that the outstanding shares of common stock of
such entity and the combined voting power of the then outstanding Voting
Securities of such entity are, immediately after such reorganization, merger,
consolidation or other transaction, beneficially owned, directly or indirectly,
by all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Voting Securities of the Company
outstanding immediately prior to such reorganization, merger, consolidation or
other transaction in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, consolidation or other
transaction, of such outstanding Voting Securities of the Company.




--------------------------------------------------------------------------------




(r)“Incentive Stock Option” means an option representing the right to purchase
Shares from the Company, granted pursuant to Section 6, that meets the
requirements of Section 422 of the Code.
(s)“Non-Qualified Stock Option” means an option representing the right to
purchase Shares from the Company, granted pursuant to Section 6, that is not an
Incentive Stock Option.
(t)“Option” means an Incentive Stock Option or a Non-Qualified Stock Option
granted pursuant to Section 6.
(u)“Other Stock-Based Award” means an Award granted pursuant to Section 10.
(v)“Participant” means the recipient of an Award granted under the Plan.
(w)“Performance Award” means an Award granted pursuant to Section 9.
(x)“Performance Period” means any period of not less than one year established
by the Committee during which any performance goals specified by the Committee
with respect to a Performance Award are measured.
(y)“Restricted Stock” means any Share granted pursuant to Section 8.
(z)“Restricted Stock Unit” or “RSU” means a contractual right granted pursuant
to Section 8 that is denominated in Shares. Each RSU represents a right to
receive the value of one Share (or a percentage of such value) in cash, Shares
or a combination thereof. Awards of RSUs may include the right to receive
dividend equivalents.
(aa)“Section 162(m) Compensation” means “qualified performance-based
compensation” under Section 162(m) of the Code.
(bb)    “Shares” means shares of the Company’s common stock, $0.01 par value.
(cc)    “Stock Appreciation Right” or “SAR” means a right granted pursuant to
Section 7, denominated in Shares, that entitles the Participant within the
exercise period to receive a payment (or a number of Shares with a value) equal
to the increase in value between the exercise price and the Fair Market Value of
the underlying Shares at the date of exercise.
(dd)     “Subsidiary” means an entity of which the Company directly or
indirectly holds all or a majority of the value of the outstanding equity
interests of such entity or a majority of the voting power with respect to the
Voting Securities of such entity. Whether employment by or service with a
Subsidiary is included within the scope of this Plan shall be determined by the
Committee.
(ee)     “Termination of Service” means, subject to Section 19, the cessation of
a Participant’s employment or service relationship with the Company or a
Subsidiary such that the Participant is no longer an employee, consultant or
non-employee director of the Company or such Subsidiary, as applicable;
provided, however, that, unless the Committee determines otherwise, such
cessation of the Participant’s employment or service relationship with the
Company or a Subsidiary, but




--------------------------------------------------------------------------------




the continuation of the Participant’s employment or services for the Company at
another Subsidiary, or as a member of the Board, shall not be deemed a cessation
of employment or service that would constitute a Termination of Service;
provided, further, that a Termination of Service shall be deemed to occur for a
Participant employed by or providing services to a Subsidiary when the
Subsidiary ceases to be a Subsidiary unless such Participant’s employment or
service continues with the Company or another Subsidiary. The chief human
resources officer of the Company (or such individual holding comparable roles in
the event of a restructuring of positions or re-designation of titles) shall
have the binding authority to determine whether a Participant has had a
cessation of his or her employment or service relationship with the Company or a
Subsidiary.
(ff)     “Voting Securities” means securities of a Person entitling the holder
thereof to vote in the election of the members of the board of directors of such
person or such governing body of such Person performing a similar principal
governing function with respect to such Person.


Section 3.     Eligibility. The following individuals may be designated by the
Committee as a Participant from time to time: (a) a person who serves or is
employed as an officer or other employee of the Company or any Subsidiary; (b) a
consultant or advisor who provides services to the Company or a Subsidiary; and
(c) a non-employee director of the Company.
    
Section 4.     Administration.
(a)     The Plan shall be administered by the Committee. All decisions of the
Committee shall be final, conclusive and binding upon all parties, including the
Company, its stockholders and Participants and any Beneficiaries thereof. The
Committee may issue rules and regulations for administration of the Plan. It
shall meet at such times and places as it may determine.
(b)     To the extent necessary or desirable to comply with applicable
regulatory regimes, any action by the Committee shall require the approval of
Committee members who are (i) independent, within the meaning of and to the
extent required by applicable rulings and interpretations of the applicable
stock market or exchange on which the Shares are quoted or traded; (ii)
non-employee directors within the meaning of Rule 16b-3 under the Exchange Act;
and (iii) outside directors pursuant to Section 162(m) of the Code. The Board
may designate one or more members of the Board as alternate members of the
Committee who may replace any absent or disqualified member at any meeting of
the Committee. To the extent permitted by applicable law, the Committee may
delegate to one or more members of the Committee or officers of the Company the
authority to grant Awards or take any other actions permitted under the Plan,
except that such delegation to an officer of the Company shall not be applicable
with respect to any Award for a person then covered by Section 16 of the
Exchange Act.




--------------------------------------------------------------------------------




(c)     Subject to applicable law, the terms of the Plan and such orders or
resolutions not inconsistent with the terms of the Plan as may from time to time
be adopted by the Board, the Committee (or its delegate) shall have full power,
discretion and authority to: (i) subject to Section 3, designate eligible
individuals who will be Participants; (ii) determine the type or types of Awards
to be granted to each Participant under the Plan; (iii) determine the number of
Shares to be covered by (or with respect to which payments, rights or other
matters are to be calculated in connection with) Awards; (iv) determine the
terms and conditions of any Award; (v) determine whether, to what extent and
under what circumstances Awards may be settled or exercised in cash, Shares,
other Awards, other property, net settlement, or any combination thereof, or
cancelled, forfeited or suspended, and the method or methods by which Awards may
be settled, exercised, cancelled, forfeited or suspended; (vi) determine
whether, to what extent and under what circumstances cash, Shares, other Awards,
other property and other amounts payable with respect to an Award under the Plan
shall be deferred either automatically or at the election of the holder thereof
or of the Committee; (vii) interpret and administer the Plan and any instrument
or agreement relating to, or Award made under, the Plan; (viii) prescribe the
form of each Award Document, which need not be identical for each Participant;
(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents, trustees, brokers, depositories and advisors and determine such
terms of their engagement as it shall deem appropriate for the proper
administration of the Plan and due compliance with applicable law, stock market
or exchange rules and regulations or accounting or tax rules and regulations;
(x) make any other determination and take any other action that the Committee in
its sole discretion deems necessary or desirable for the administration of the
Plan and due compliance with applicable law, stock market or exchange rules and
regulations or accounting or tax rules and regulations; and (xi) to construe,
interpret and apply the provisions of this Plan.
(d)     In addition to the conditions imposed by Section 11, the Committee may
impose restrictions on any Award at the time of grant in the applicable Award
Document or by other Committee action with respect to non-competition,
confidentiality and other restrictive covenants as it deems necessary or
appropriate.
(e)     Notwithstanding any other provision in the Plan to the contrary, in any
instance where a determination is to be made under the Plan at the discretion of
the Company’s Chief Executive Officer or chief human resources officer (or such
individuals holding a comparable role in the event of a restructuring of
positions or re-designation of titles), the Company’s Chief Executive Officer
shall make such determination in respect of the Company’s chief human resources
officer, and the Committee shall make such determination in respect of the
Company’s Chief Executive Officer (or, in each case, such individuals holding
the comparable roles in the event of a restructuring of positions or
re-designation of titles).




--------------------------------------------------------------------------------




    
Section 5.     Shares Available for Awards.
(a)     Subject to adjustment as provided in Section 5(c), (i) the maximum
number of Shares available for issuance under the Plan shall not exceed
60,000,000 Shares, with each Share subject to (or deliverable with respect to)
an Option, SAR, RSU or any other Award reducing the number of Shares available
for issuance under the Plan by one Share and (ii) no Participant may receive
under the Plan in any calendar year (A) Options and SARs that relate to more
than 1,000,000 Shares or (B) Awards other than Options or SARs which could
result in delivery to the Participant of more than 1,000,000 Shares under the
operation of the applicable performance goal formula, if and to the extent that
any such Awards are intended to constitute Section 162(m) Compensation and
denominated in Shares. The maximum number of Shares available for issuance under
Incentive Stock Options shall be 60,000,000.
(b)     Any Shares subject to an Award that expires, is cancelled, forfeited or
otherwise terminates without the delivery of such Shares, including any Shares
subject to an Award to the extent that Award is settled without the issuance of
Shares, shall again be, or shall become, available for issuance under the Plan;
provided, however, that (i) any Shares surrendered or withheld in payment of any
grant, purchase, exercise price of an Award or taxes related to an Award and
(ii) any Shares covered by a SAR that is exercised and settled in Shares, shall
not again be available for issuance under the Plan.
(c)     In the event that the Committee determines that, as a result of any
dividend or other distribution (whether in the form of cash, Shares or other
securities), recapitalization, stock split, reverse stock split, reorganization,
merger, consolidation, split-up, spin-off, combination, repurchase or exchange
of Shares or other securities of the Company, issuance of warrants or other
rights to purchase Shares or other securities of the Company, issuance of Shares
pursuant to the anti-dilution provisions of securities of the Company, or other
similar corporate transaction or event affecting the Shares, or of changes in
applicable laws, regulations or accounting principles, an adjustment is
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Committee shall adjust equitably any or all of:
(i)the number and type of Shares (or other securities) which thereafter may be
made the subject of Awards, including the aggregate and individual limits
specified in Section 5(a);
(ii)the number and type of Shares (or other securities) subject to outstanding
Awards; and
(iii)the grant, purchase or exercise price with respect to any Award or, if
deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award; provided, however, that the number of Shares subject to any
Award denominated in Shares shall always be a whole number.




--------------------------------------------------------------------------------




(d)     Any Shares delivered pursuant to an Award may consist, in whole or in
part, of authorized and newly issued Shares or Shares acquired by the Company.


Section 6.     Options. The Committee is authorized to grant Options to
Participants with the following terms and conditions and with such additional
terms and conditions, in either case not inconsistent with the provisions of the
Plan, as the Committee shall determine.
(a)     The exercise price per Share under an Option shall be determined by the
Committee; provided, however, that such exercise price shall not be less than
the Fair Market Value of a Share on the date of grant of such Option.
(b)     The term of each Option shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such Option in the form of an
Incentive Stock Option and 10 years plus two days from the date of grant of such
Option in the form of a Non-Qualified Stock Option.
(c)     The Committee shall determine the time or times at which an Option may
be exercised in whole or in part.
(d)     The Committee shall determine the method or methods by which, and the
form or forms, including cash, Shares, other Awards, other property, net
settlement, broker assisted cashless exercise or any combination thereof, having
a Fair Market Value on the exercise date equal to the relevant exercise price,
in which payment of the exercise price with respect thereto may be made or
deemed to have been made.
(e)     Any Option intended to be treated as an Incentive Stock Option shall be
designated as such under the terms of the applicable Award Document. The terms
of any such Incentive Stock Option shall comply in all respects with the
provisions of Section 422 of the Code.
(f)     Subject to Section 12 and Section 13, in general, no portion of an Award
of Options is intended to vest prior to the first anniversary of the vesting
commencement date set forth in the Award Document; however, the Committee may
provide for shorter vesting if appropriate under the circumstances as determined
by the Committee. Unless otherwise determined by the Committee, no dividends or
dividend equivalents will be earned or paid on the Shares underlying any Options
granted and outstanding under the Plan.


Section 7.     Stock Appreciation Rights. The Committee is authorized to grant
SARs to Participants with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine.




--------------------------------------------------------------------------------




(a)     SARs may be granted under the Plan to Participants either alone
(“freestanding”) or in addition to other Awards granted under the Plan
(“tandem”) and may, but need not, relate to a specific Option granted under
Section 6.
(b)     The exercise price per Share under a SAR shall be determined by the
Committee; provided, however, that such exercise price shall not be less than
the Fair Market Value of a Share on the date of grant of such SAR.
(c)     The term of each SAR shall be fixed by the Committee but shall not
exceed 10 years from the date of grant of such SAR.
(d)     The Committee shall determine the time or times at which a SAR may be
exercised or settled in whole or in part.
(e)     Subject to Section 12 and Section 13, in general, no portion of an Award
of SARs is intended to vest prior to the first anniversary of the vesting
commencement date set forth in the Award Document; however, the Committee may
provide for shorter vesting if appropriate under the circumstances as determined
by the Committee. Unless otherwise determined by the Committee, no dividends or
dividend equivalents will be earned or paid on the Shares underlying any SARs
granted and outstanding under the Plan.


Section 8.     Restricted Stock and RSUs. The Committee is authorized to grant
Awards of Restricted Stock and RSUs to Participants with the following terms and
conditions and with such additional terms and conditions, in either case not
inconsistent with the provisions of the Plan, as the Committee shall determine.
(a)     Shares of Restricted Stock and RSUs shall be subject to such
restrictions as the Committee may impose (including any limitation on the right
to receive any dividend, dividend equivalent or other right), which restrictions
may lapse separately or in combination at such time or times, in such
installments or otherwise, as the Committee may deem appropriate; provided that,
subject to Section 12 and Section 13, in general, each Award of Restricted Stock
and RSUs (other than Performance Awards) is intended to vest in whole or in part
(including in installments) over a period of not less than three years from the
vesting commencement date set forth in the Award Document; however, the
Committee may provide for shorter vesting if appropriate under the circumstances
as determined by the Committee.
  
(b)     With respect to Shares of Restricted Stock, a Participant generally
shall have the rights and privileges of a stockholder with respect thereto,
including the right to vote such Shares of Restricted Stock and the right to
receive dividends or dividend equivalents. Without limiting the generality of
the foregoing, if the Award relates to Shares on which dividends are declared
during the




--------------------------------------------------------------------------------




period that the Award is outstanding, such dividends or dividend equivalents
shall be paid in cash on the vesting date of the Restricted Stock Award, subject
to satisfaction of the vesting and other conditions of the underlying Award of
Restricted Stock, unless otherwise determined by the Committee. Any share of
Restricted Stock may be evidenced in such manner as the Committee may deem
appropriate, including book-entry registration. For the avoidance of doubt,
unless otherwise determined by the Committee, no dividends or dividend
equivalent rights shall be provided with respect to any Shares of Restricted
Stock that do not vest pursuant to their terms.


(c)     With respect to an RSU Award, each RSU covered by such Award shall
represent a right to receive the value of one Share in cash, Shares or a
combination thereof. An RSU shall not convey to the Participant the rights and
privileges of a stockholder with respect to the Share subject to the RSU, such
as the right to vote or the right to receive dividends, unless and until a Share
is issued to the Participant to settle the RSU. Notwithstanding the foregoing,
unless otherwise determined by the Committee in its sole discretion, RSU Awards
shall convey the right to receive dividend equivalents on the Shares underlying
the RSU Award with respect to any dividends declared during the period that the
RSU Award is outstanding. Such dividend equivalent rights shall accumulate and
shall be paid in cash on the settlement date of the underlying RSU Award,
subject to the satisfaction of the vesting and other conditions of the
underlying RSU Award, unless otherwise determined by the Committee. Shares
delivered upon the vesting and settlement of an RSU Award may be evidenced in
such manner as the Committee may deem appropriate, including book-entry
registration. For the avoidance of doubt, unless otherwise determined by the
Committee, no dividend equivalent rights shall be provided with respect to any
Shares subject to RSUs that do not vest or settle pursuant to their terms.


(d)     If the Committee intends that an Award granted under this Section 8
shall constitute or provide for Section 162(m) Compensation, such Award shall be
structured in accordance with the requirements of Section 9, including the
performance criteria and the Award limitation set forth therein, and any such
Award shall be considered a Performance Award for purposes of the Plan.


Section 9.     Performance Awards. The Committee is authorized to grant
Performance Awards with the following terms and conditions and with such
additional terms and conditions, in either case not inconsistent with the
provisions of the Plan, as the Committee shall determine:
(a)     Performance Awards may be denominated as a cash amount, number of Shares
or units or a combination thereof and are Awards which may be earned upon
achievement or satisfaction of performance conditions specified by the
Committee. In addition, the Committee may specify that any




--------------------------------------------------------------------------------




other Award shall constitute a Performance Award by conditioning the grant or
the right to exercise the Award or have it settled, and the timing thereof, upon
achievement or satisfaction of such performance conditions as may be specified
by the Committee. The Committee may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions. Subject to the terms of the Plan, the performance goals
to be achieved during any Performance Period, the length of any Performance
Period, the amount of any Performance Award granted and the amount of any
payment or transfer to be made pursuant to any Performance Award shall be
determined by the Committee.


(b)     If the Committee intends that a Performance Award should constitute
Section 162(m) Compensation, such Performance Award shall be subject to a
pre-established formula, such that payment, retention or vesting of the Award is
subject to the achievement during a Performance Period or Performance Periods,
as determined by the Committee, of a level or levels of, or increases in, in
each case as determined by the Committee, one or more of the following
performance measures with respect to the Company: asset turnover, cash flow,
contribution margin, cost objectives, cost reduction, earnings before interest
and taxes (EBIT), earnings before interest, taxes, depreciation and amortization
(EBITDA), earnings per share, economic value added, free cash flow, increase in
customer base, inventory turnover, liquidity, market share, net income, net
income margin, operating cash flow, operating profit margin, pre-tax income,
productivity, profit margin, quality (internal or external measures), return on
assets, return on net assets, return on capital, return on invested capital,
return on equity, revenue, revenue growth, stockholder value, stock price, total
shareholder return, and/or warranty experience. The Committee shall have the
power to impose such other restrictions on Awards subject to this Section 9(b)
as it may deem necessary or appropriate to ensure that such Awards satisfy all
requirements for Section 162(m) Compensation. In order to ensure that any
Performance Award that is intended to qualify as Section 162(m) Compensation so
qualifies, no Participant may be granted in any calendar year Performance Awards
denominated in cash that, taken collectively in the aggregate, could result in a
future payout at maximum performance in excess of $20,000,000.


(c)     Each performance criterion may be measured on an absolute (e.g., plan or
budget) or relative basis. Relative performance may be measured against a group
of peer companies, a financial market index or other acceptable objective and
quantifiable indices which the Committee selects. The Committee may modify those
performance objectives or the related minimum acceptable level of achievement,
in whole or in part, as the Committee deems appropriate and equitable to account
for any of the following events that occurs during the applicable Performance
Period: (i) the effects of currency




--------------------------------------------------------------------------------




fluctuations, (ii) any or all items that are excluded from the calculation of
non-GAAP earnings as reflected in any Company press release or Form 8-K filing
relating to an earnings announcement, (iii) asset write-downs, (iv) litigation
or claim judgments or settlements, (v) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (vi) reorganization and restructuring programs or capital return
strategies, (vii) significant volume changes in any market or region, (viii)
significant impacts or limitations to production capacity (ix) macro-economic or
political assumption changes, (x) extraordinary and non-recurring accounting
items and (xi) any other extraordinary or non-operational items; provided,
however, that in the case of a Performance Award intended to qualify as Section
162(m) Compensation, such modifications shall be made only to the extent that
they would not disqualify such Performance Award as Section 162(m) Compensation.
Performance measures may vary from Performance Award to Performance Award,
respectively, and from Participant to Participant, and may be established on a
stand-alone basis, in tandem or in the alternative.
(d)     Settlement of Performance Awards shall be in cash, Shares, other Awards,
or any combination thereof, in the sole discretion of the Committee. The
Committee may increase or reduce the amount of a settlement otherwise to be made
in connection with a Performance Award but may not exercise discretion to
increase any amount payable to a Covered Employee in respect of a Performance
Award intended to qualify as Section 162(m) Compensation in a manner that would
prevent the Performance Award from qualifying as Section 162(m) Compensation.
Any settlement that changes the form of payment from that originally specified
shall be implemented in a manner such that the Performance Award and other
related Awards do not, solely for that reason, fail to qualify as Section 162(m)
Compensation, if such Performance Award is intended by the Committee to so
qualify.
(e)    A Performance Award shall not convey to the Participant the rights and
privileges of a stockholder with respect to the Shares subject to the
Performance Award, such as the right to vote (except as relates to Restricted
Stock) or the right to receive dividends, unless and until Shares are earned
pursuant to the Performance Award and are issued to the Participant.
Notwithstanding the foregoing, unless otherwise determined by the Committee in
its sole discretion, each Performance Award shall convey the right to receive
dividend equivalents with respect to any dividends declared during the period
that the Performance Award is outstanding, but solely with respect to those
Shares underlying the Performance Awards that are earned. Such dividend
equivalents rights shall accumulate and shall be paid in cash on the settlement
date of the underlying Performance Award, subject to the satisfaction of the
performance, vesting and other conditions of the underlying Performance Award,
unless otherwise determined by the Committee. For the avoidance of doubt, unless
otherwise determined by the Committee, no dividend equivalent rights shall be
provided with respect to any Shares subject to a Performance Award that are not
earned or do not vest pursuant to the terms of the Performance Award.




--------------------------------------------------------------------------------






Section 10.     Other Stock-Based Awards. The Committee is authorized, subject
to limitations under applicable law, to grant to Participants such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Shares or factors that may influence
the value of Shares, including convertible or exchangeable debt securities,
other rights convertible or exchangeable into Shares, purchase rights for
Shares, Awards with value and payment contingent upon performance of the Company
or business units thereof or any other factors designated by the Committee.


Section 11.     Conditions Precedent to Awards. As a condition precedent to the
vesting, exercise, payment or settlement of any portion of any Award at any time
prior to a Change in Control, each Participant shall: (a) refrain from engaging
in any activity which will cause damage to the Company or is in any manner
inimical or in any way contrary to the best interests of the Company, as
determined in the sole discretion of the Company’s Chief Executive Officer or
chief human resources officer (or such individuals holding a comparable role in
the event of a restructuring of positions or re-designation of titles), (b) not
for a period of 12 months following any voluntary termination of employment or
service, directly or indirectly, knowingly induce any employee of the Company or
any Subsidiary to leave his or her employment for participation, directly or
indirectly, with any existing or future business venture associated with such
Participant, and (c) furnish to the Company such information with respect to the
satisfaction of the foregoing conditions precedent as the Committee may
reasonably request. In addition, the Committee may require a Participant to
enter into such agreements as the Committee considers appropriate. The failure
by any Participant to satisfy any of the foregoing conditions precedent shall
result in the immediate cancellation of the unvested portion of any Award and
any portion of any vested Award that has not yet been exercised, paid or settled
and such Participant will not be entitled to receive any consideration with
respect to such cancellation.
    
Section 12.     Effect of Termination of Service on Awards. Subject to Sections
11 and Section 13, and unless otherwise provided by the Committee in any Award
Document, or as the Committee may determine in any individual case, the
following shall apply with respect to a Participant’s outstanding Awards upon
such Participant’s Termination of Service.
(a)     Death. In the event of a Participant’s Termination of Service due to
death:
(i) Each Option and SAR held by the Participant shall immediately vest (to the
extent not vested) and become exercisable and shall remain exercisable until the
third anniversary of the date of death or, if earlier, the expiration date of
such Option or SAR.




--------------------------------------------------------------------------------




(ii) Each Restricted Stock and RSU Award held by the Participant shall
immediately vest. Any RSU that vests pursuant to the preceding sentence shall be
settled within 90 days following the Participant’s death.
(iii) Each outstanding Performance Award held by the Participant (A) shall have
any service-based vesting requirements waived, (B) shall be earned based upon
the achievement of the performance conditions applicable to such Award, and (C)
shall be paid or settled on the scheduled settlement date or dates as provided
under the terms of the applicable Award Document.
(b)     Disability. In the event of a Participant’s Termination of Service due
to Disability:
(i) Each Option and SAR held by the Participant shall continue to vest and
become exercisable in accordance with its existing vesting schedule and shall
remain exercisable until the expiration date of such Option or SAR.
(ii) Each Restricted Stock and RSU Award held by the Participant shall continue
to vest in accordance with its existing vesting schedule. Each RSU that vests
pursuant to the preceding sentence shall be settled on the scheduled settlement
date or dates as provided under the terms of the applicable Award Document.
(iii) Each outstanding Performance Award held by the Participant (A) shall have
any service-based vesting requirements waived, (B) shall be earned based upon
the achievement of the performance conditions applicable to such Award and (C)
shall be paid or settled on the scheduled settlement date or dates as provided
under the terms of the applicable Award Document.
(c)     Full Career Status Termination. In the event of a Participant’s
Termination of Service after achieving Full Career Status:
(i) Each outstanding Option and SAR held by the Participant shall immediately
vest (to the extent not vested) and become exercisable and shall remain
exercisable until the expiration date of such Option or SAR.
(ii) With respect to each outstanding Restricted Stock or RSU Award held by the
Participant:
(A)If such Termination of Service occurs on or prior to the one-year anniversary
of the grant date of the Award (or if earlier, the one-year anniversary of the
vesting commencement date as set forth in the Award Document), such Award shall
be prorated (as set forth in the Award Document) and the pro-rata portion of the
Award that is retained shall continue to vest in accordance with its existing
vesting schedule, with the remaining portion of the Award being forfeited. RSUs
that vest pursuant to this Section 12(c)(ii)(A) shall be settled on the
scheduled settlement date or dates as provided under the terms of the applicable
Award Document.




--------------------------------------------------------------------------------




(B)If such Termination of Service occurs after the one-year anniversary of the
grant date of such Award (or if earlier, the one-year anniversary of the vesting
commencement date as set forth in the Award Document), such Award shall continue
to vest in accordance with its existing vesting schedule. RSUs that vest
pursuant to this Section 12(c)(ii)(B) shall be settled on the scheduled
settlement date or dates as provided under the terms of the applicable Award
Document.
(iii) With respect to each outstanding Performance Award held by the
Participant:
(A)     If such Termination of Service occurs within the first year of the
Performance Period, (x) the Performance Award shall be prorated (as set forth in
the Award Document) and the pro-rata portion of the Performance Award that is
retained shall have any service-based vesting requirements waived, (y) the
pro-rata portion of the Performance Award that is retained shall be earned based
upon the achievement of the performance conditions applicable to such Award, and
(z) the Performance Award shall be paid or settled on the scheduled settlement
date or dates as provided under the terms of the applicable Award Document.
(B)     If such Termination of Service occurs after the first year of the
Performance Period, the Performance Award (x) shall have any service-based
vesting requirements waived, (y) shall be earned based upon the achievement of
the performance conditions applicable to such Award, and (z) shall be paid or
settled on the scheduled settlement date or dates as provided under the terms of
the applicable Award Document.
(d) Other Terminations. In the event of a Participant’s Termination of Service
for any reason not specified in this Section 12, the Participant shall not be
entitled to retain any portion of an Award; provided that any Option or SAR that
is vested on the date of the Termination of Service shall remain outstanding and
exercisable until the earlier of (i) the applicable expiration date of such
Option or SAR or (ii) 90 days after the Termination of Service.
(e) Termination Pursuant to Approved Separation Agreement or Program.
Notwithstanding the above provisions, in the event of a Participant's
Termination of Service pursuant to an approved separation agreement or program,
such Participant will not be entitled to retain any portion of an Award.
(f) Alternative Treatment. Notwithstanding the foregoing, the Committee may
provide for any alternative treatment of outstanding Awards, and the
circumstances in which, and the extent to which, any such Awards may be
exercised, settled, vested, paid or forfeited in the event of a Participant’s
Termination of Service prior to the end of a Performance Period or the exercise,
vesting or settlement of such Award, either in an Award Document or, subject to
Section 15, by Committee action after the grant of an Award. Unless otherwise
provided in an Award Document or otherwise determined by the Committee,




--------------------------------------------------------------------------------




a qualifying leave of absence shall not constitute a Termination of Service. A
Participant’s absence or leave shall be deemed to be a qualifying leave of
absence if so provided under the Company’s employee policies or if approved by
the Company’s chief human resources officer (or such individual holding a
comparable role in the event of a restructuring of positions or redesignation of
titles).


Section 13.     Effect of a Change in Control on Awards.
(a) In the event of a Change in Control, unless otherwise provided in an Award
Document, outstanding Options and SARs shall be treated as described in
subsection (i) below, outstanding Restricted Stock and RSUs shall be treated as
described in subsection (ii) below and outstanding Performance Awards shall be
treated as described in subsection (iii) below.
(i) (A) If in connection with the Change in Control, any outstanding Option or
SAR is continued in effect or converted into an option to purchase or right with
respect to stock of the successor or surviving corporation (or a parent or
subsidiary thereof) which conversion shall comply with Sections 424 (to the
extent applicable) and 409A of the Code, then upon the occurrence of a
Termination of Service of a Participant by the Company without Cause or a
Termination of Service by such Participant for Good Reason within 24 months
following the Change in Control, such Option(s) or SAR(s) held by such
Participant shall vest and become exercisable and shall remain exercisable until
the earlier of the expiration of its full specified term or the first
anniversary of such Termination of Service.
(B) If outstanding Options or SARs are not continued or converted as described
in subsection (i)(A) above, such Options or SARs shall vest and become fully
exercisable effective immediately prior to the Change in Control (in a manner
facilitating full exercise, including cashless exercise by Participants subject
to the Change in Control) and any Options or SARs not exercised prior to the
Change in Control shall be cancelled without consideration effective as of the
Change in Control.
(ii) (A) If in connection with the Change in Control, any outstanding Restricted
Stock or RSU is continued in effect or converted into a restricted stock or unit
representing an interest in stock of the successor or surviving corporation (or
a parent or subsidiary thereof) on a basis substantially equivalent to the
consideration received by stockholders of the Company in connection with the
Change in Control, then upon the occurrence of an involuntary Termination of
Service of a Participant by the Company without Cause or a Termination of
Service by such Participant for Good Reason within 24 months following the
Change in Control, such restricted stock or unit(s) held by such Participant
shall vest and, in the case of units, be immediately due and payable.




--------------------------------------------------------------------------------




(B) If outstanding Restricted Stock or RSUs are not continued or converted as
described in subsection (ii)(A) above, such Restricted Stock or RSUs shall vest
and, in the case of RSUs, be due and payable effective immediately prior to the
Change in Control.
(iii) With respect to each outstanding Performance Award, (A) the Performance
Period shall end as of the date immediately prior to such Change in Control and
the Committee shall determine the extent to which the performance criteria
applicable to such Performance Award have been satisfied at such time, (B) the
portion of such Performance Award that is deemed to have been earned pursuant to
clause (A) above shall be converted into a time-vesting Award of equivalent
value to which any service vesting requirements applicable to the predecessor
Performance Award shall continue to apply and (C) the converted time-vesting
Award shall be paid or settled on the settlement date or dates as provided under
the terms of the predecessor Performance Award that would have applied had a
Change in Control not occurred; provided that upon the occurrence of a
Termination of Service of a Participant by the Company without Cause or a
Termination of Service by such Participant for Good Reason within 24 months
following the Change in Control, any service vesting requirements applicable to
any such converted Award shall be deemed to have been met and such converted
Award shall be immediately paid or settled upon such Termination of Service.


For purposes of subsections (i) and (ii) above, no Option, SAR, Restricted Stock
or RSU (including Performance Awards denominated in any of the foregoing forms)
shall be treated as “continued or converted” on a basis consistent with the
requirements of subsection (i)(A) or (ii)(A), as applicable, unless the stock
underlying such award after such continuation or conversion consists of
securities of a class that is widely held and publicly traded on a U.S. national
securities exchange.
(b) In addition, in the event of a Change in Control and to the extent not less
favorable to a Participant than the provisions of Section 13(a) above or the
applicable Award Document, the Committee, and on such terms and conditions as it
deems appropriate, either by the terms of the Award or by action taken prior to
the occurrence of such Change in Control, may take any one or more of the
following actions whenever the Committee determines that such action is
appropriate or desirable in order to prevent the dilution or enlargement of the
benefits intended to be made available under the Plan or to facilitate the
Change in Control transaction:
(i) to terminate or cancel any outstanding Award in exchange for a cash payment
(and, for the avoidance of doubt, if as of the date of the Change in Control,
the Committee determines that no amount would have been realized upon the
exercise of the Award or other realization of the




--------------------------------------------------------------------------------




Participant’s rights, then the Award may be cancelled by the Company without
payment of consideration);
(ii) to provide for the assumption, substitution, replacement or continuation of
any Award by the successor or surviving corporation (or a parent or subsidiary
thereof) with cash, securities, rights or other property to be paid or issued,
as the case may be, by the successor or surviving corporation (or a parent or
subsidiary thereof), and to provide for appropriate adjustments with respect to
the number and type of securities (or other consideration) of the successor or
surviving corporation (or a parent or subsidiary thereof), subject to any
replacement awards, the terms and conditions of the replacement awards
(including, without limitation, any applicable performance targets or criteria
with respect thereto) and the grant, exercise or purchase price per share for
the replacement awards;
(iii) to make any other adjustments in the number and type of securities (or
other consideration) subject to outstanding Awards and in the terms and
conditions of outstanding Awards (including the grant or exercise price and
performance criteria with respect thereto) and Awards that may be granted in the
future; and
(iv) to provide that any Award shall be accelerated and become exercisable,
payable and/or fully vested with respect to all Shares covered thereby,
notwithstanding anything to the contrary in the Plan or the applicable Award
Document.


Section 14.     General Provisions Applicable to Awards.
(a) Awards shall be granted for no cash consideration or for such minimal cash
consideration as may be required by applicable law.
(b) Awards may, in the discretion of the Committee, be granted either alone or
in addition to or in tandem with any other Award or any award granted under any
other plan of the Company. Awards granted in addition to or in tandem with other
Awards, or in addition to or in tandem with awards granted under any other plan
of the Company, may be granted either at the same time as or at a different time
from the grant of such other Awards or awards.
(c) Subject to the terms of the Plan, payments or transfers to be made by the
Company upon the grant, exercise or settlement of an Award may be made in the
form of cash, Shares, other Awards, other property, net settlement, or any
combination thereof, as determined by the Committee in its discretion at the
time of grant, and may be made in a single payment or transfer, in installments
or on a deferred basis, in each case in accordance with rules and procedures
established by the Committee. Such rules and procedures may include provisions
for the payment or crediting of reasonable interest on




--------------------------------------------------------------------------------




installment or deferred payments or the grant or crediting of dividend
equivalents in respect of installment or deferred payments.
(d) Except pursuant to Section 14(e) or the laws of descent, no Award and no
right under any Award may be voluntarily or involuntarily assigned, alienated,
sold or transferred, including as between spouses or pursuant to a domestic
relations order in connection with dissolution of marriage, or by operation of
law other than the laws of descent. An Award, and any rights under an Award,
shall be exercisable only by the Participant during the Participant’s lifetime
unless a court of competent jurisdiction determines that the Participant lacks
the capacity to handle his or her own affairs, in which case an Award or any
rights under an Award may be exercised by the person to whom such court has
expressly granted authority to exercise such Award or the rights under such
Award on the Participant’s behalf. After the Participant’s lifetime, an Award
and any rights under an Award shall be exercisable only by the designated
Beneficiary, by the person who obtains an interest pursuant to laws of descent
or by the Participant’s estate. In the event a person who so obtains an interest
in an Award is determined by a court of competent jurisdiction to lack the
capacity to handle his or her own affairs, an Award or any rights under an Award
may be exercised by the person to whom such court has expressly granted
authority to exercise such Award or the rights under such Award on the person’s
behalf. The Plan shall not recognize any grant of authority to exercise an Award
or any rights under an Award except as set forth in this Section 14(d). The
provisions of this Section 14(d) shall not apply to any Award that has been
fully exercised or settled, as the case may be, and shall not preclude
forfeiture of an Award in accordance with the terms thereof or of the Plan.
(e) A Participant may designate a Beneficiary or change a previous Beneficiary
designation at such times prescribed by the Committee by using forms and
following procedures approved or accepted by the Committee for that purpose.
(f)     Any Awards granted under the Plan (including any amounts or benefits
arising from such Awards) shall be subject to any clawback or recoupment
policies the Company has in place from time to time.
(g)     Subject to the requirements of Section 409A of the Code, if the Company
or any Subsidiary has any unpaid claim against a Participant arising out of or
in connection with the Participant’s employment or service with any Subsidiary,
prior to settlement of an Award, such claim may be offset against Awards under
this Plan (up to $5,000 per year) and at the time of vesting or settlement of
any Award, such claim may be offset in total. Such claims may include, but are
not limited to, unpaid taxes or corporate business credit card charges.




--------------------------------------------------------------------------------




    
Section 15.     Amendments and Termination.
(a)     Except to the extent prohibited by applicable law and unless otherwise
expressly provided in an Award Document or in the Plan, the Board may amend,
alter, suspend, discontinue or terminate the Plan or any portion thereof at any
time; provided, however, that no such amendment, alteration, suspension,
discontinuation or termination shall be made without (i) stockholder approval if
such approval is required by applicable law or the rules of the stock market or
exchange, if any, on which the Shares are principally quoted or traded or (ii)
the consent of the affected Participant, if such action would materially
adversely affect the rights of such Participant under any outstanding Award,
except (A) to the extent any such amendment, alteration, suspension,
discontinuance or termination is made to cause the Plan to comply with
applicable law, stock market or exchange rules and regulations or accounting or
tax rules and regulations, (B) to impose any clawback or recoupment provisions
with respect to any Awards (including any amounts or benefits arising from such
Awards) adopted by the Company from time to time, or (C) as the Board determines
in good faith to be in the best interests of the Participants affected thereby;
provided further, that the Committee’s authority under this Section 15(a) is
limited in the case of Awards subject to Section 9(b), as provided in Section
9(b). Notwithstanding anything to the contrary in the Plan, the Committee may
amend the Plan, or create sub-plans, in such manner as may be necessary to
enable the Plan to achieve its stated purposes in any jurisdiction in a
tax‑efficient manner and in compliance with local rules and regulations. The
Committee may correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award in the manner and to the extent it shall
deem desirable to carry the Plan into effect.
(b)     The Committee may waive any conditions or rights under, amend any terms
of, or amend, alter, suspend, discontinue or terminate any provision of the Plan
or any Award theretofore granted, prospectively or retroactively, without the
consent of any relevant Participant or holder or Beneficiary of an Award;
provided, however, that no such action shall materially adversely affect the
rights of any affected Participant or holder or Beneficiary under any Award
theretofore granted under the Plan, except (i) to the extent any such action is
made to cause the Plan to comply with applicable law, stock market or exchange
rules and regulations or accounting or tax rules and regulations, (ii) to impose
any clawback or recoupment provisions with respect to any Awards (including any
amounts or benefits arising from such Awards) adopted by the Company from time
to time, or (iii) as the Committee determines in good faith to be in the best
interests of the Participants affected thereby; and provided further, that the
Committee’s authority under this Section 15(b) is limited in the case of Awards
subject to Section 9(b), as provided in Section 9(b).




--------------------------------------------------------------------------------




(c)     The Committee may specify in an Award Document that the Participant’s
rights, payments and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture or recoupment upon the occurrence of certain
specified events, in addition to the conditions set forth in Section 11 and any
otherwise applicable vesting or performance conditions of an Award. Such events
may include (without limitation) a Termination of Service with or without Cause
(and, in the case of any Cause that is resulting from an indictment or other
non-final determination, the Committee may provide for such Award to be held in
escrow or abeyance until a final resolution of the matters related to such event
occurs, at which time the Award shall either be reduced, cancelled or forfeited
(as provided in such Award Document) or remain in effect, depending on the
outcome), violation of material policies, breach of noncompetition,
confidentiality or other restrictive covenants that may apply to the
Participant, or other conduct by the Participant that is determined in the sole
discretion of the Committee to be detrimental to the business or reputation of
the Company and/or its Subsidiaries.
(d)     Notwithstanding the foregoing, except as provided in Section 5(c),
without approval of the Company’s stockholders, (i) no action shall directly or
indirectly, through cancellation and regrant or any other method, reduce, or
have the effect of reducing, the exercise price of any Option or SAR established
at the time of grant thereof and (ii) no Option or SAR may be cancelled in
exchange for cash or other securities at any time when the exercise price for
such Option or SAR is greater than the Fair Market Value of the Shares
underlying such Option or SAR.


Section 16.     Miscellaneous.
(a)     No employee, consultant, advisor, Participant or other person shall have
any claim to be granted any Award under the Plan, and there is no obligation for
uniformity of treatment of employees, consultants, advisors, Participants or
holders or Beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to each recipient. Any Award granted
under the Plan shall be a one-time Award that does not constitute a promise of
future grants. The Committee maintains the right to make available future grants
under the Plan.
(b)    The grant of an Award shall not be construed as giving a Participant the
right to be retained in the employ of, or to continue to provide services to,
the Company or any Subsidiary. Further, the Company or the applicable Subsidiary
may at any time dismiss a Participant, free from any liability, or any claim
under the Plan, unless otherwise expressly provided in the Plan or in any Award
Document or in any other agreement binding the parties. The receipt of any Award
under the Plan is not intended to confer any rights on the receiving Participant
except as set forth in the applicable Award Document.
(c)     Nothing contained in the Plan shall prevent the Committee or the Company
from adopting or continuing in effect other or additional compensation
arrangements (including Share-based




--------------------------------------------------------------------------------




arrangements), and such arrangements may be either generally applicable or
applicable only in specific cases.
(d)     The Company (or any Subsidiary) shall be authorized to withhold from any
Award granted or any payment due or transfer made under any Award or under the
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other Awards, other property, net settlement, or any
combination thereof) of applicable withholding taxes due in respect of an Award,
its exercise or settlement or any payment or transfer under such Award or under
the Plan and to take such other action (including providing for elective payment
of such amounts in cash or Shares by the Participant) as may be necessary in the
opinion of the Company (or the Subsidiary) to satisfy all obligations for the
payment of such taxes.
(e)     If any provision of the Plan or any Award Document is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction, or as to any
person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to applicable laws, or if it cannot be so construed or deemed amended
without, in the determination of the Committee, materially altering the intent
of the Plan or the Award Document, such provision shall be stricken as to such
jurisdiction, person or Award, and the remainder of the Plan and any such Award
Document shall remain in full force and effect.
(f)     Neither the Plan nor any Award shall create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company and a Participant or any other person. To the extent that any person
acquires a right to receive payments from the Company pursuant to an Award, such
right shall be no greater than the right of any unsecured general creditor of
the Company.
(g)     No fractional Shares shall be issued or delivered pursuant to the Plan
or any Award, and the Committee shall determine whether cash or other securities
shall be paid or transferred in lieu of any fractional Shares, or whether such
fractional Shares or any rights thereto shall be cancelled, terminated or
otherwise eliminated.
(h)     Awards may be granted to Participants who are non-United States
nationals or employed or providing services outside the United States, or both,
on such terms and conditions different from those applicable to Awards to
Participants who are employed or providing services in the United States as may,
in the judgment of the Committee, be necessary or desirable to recognize
differences in local law, tax policy or custom. The Committee also may impose
conditions on the exercise or vesting of Awards in order to minimize the
Company’s obligation with respect to tax equalization for Participants on
assignments outside their home country.
    




--------------------------------------------------------------------------------




Section 17.     Effective Date of the Plan. The Plan shall be effective as of
the Effective Date, subject to stockholder approval.
    
Section 18.     Term of the Plan. No Award shall be granted under the Plan after
the earliest to occur of (a) the tenth year anniversary of the Effective Date,
(b) the maximum number of Shares available for issuance under the Plan have been
issued or (c) the Board terminates the Plan in accordance with Section 15(a).
However, unless otherwise expressly provided in the Plan or in an applicable
Award Document, any Award theretofore granted may extend beyond such date, and
the authority of the Committee to amend, alter, adjust, suspend, discontinue or
terminate any such Award, or to waive any conditions or rights under any such
Award, and the authority of the Board to amend the Plan, shall extend beyond
such date.
    
Section 19.     Section 409A of the Code. With respect to Awards subject to
Section 409A of the Code, the Plan is intended to comply with the requirements
of Section 409A of the Code, and the provisions of the Plan and any Award
Document shall be interpreted in a manner that satisfies the requirements of
Section 409A of the Code, and the Plan shall be operated accordingly. If any
provision of the Plan or any term or condition of any Award would otherwise
frustrate or conflict with this intent, the provision, term or condition will be
interpreted and, to the extent necessary, deemed amended so as to avoid this
conflict. If an amount payable under an Award as a result of the Participant’s
Termination of Service (other than due to death) occurring while the Participant
is a “specified employee” under Section 409A of the Code constitutes a deferral
of compensation subject to Section 409A of the Code, then payment of such amount
shall not occur until six months and one day after the date of the Participant’s
Termination of Service, except as permitted under Section 409A of the Code. To
the extent any amount that is “nonqualified deferred compensation” for purposes
of Section 409A of the Code becomes payable upon a Termination of Service, such
Termination of Service shall not be deemed to have occurred any earlier than a
“separation from service” would occur under Section 409A of the Code, and
related regulations and guidance thereunder. Notwithstanding any of the
foregoing, the Company makes no representations or warranty and shall have no
liability to the Participant or any other person if any provisions or payments,
compensation or other benefits under the Plan are determined to constitute
nonqualified deferred compensation subject to Section 409A of the Code but do
not satisfy the provisions thereof.
    
Section 20.     Data Protection. By participating in the Plan, the Participant
consents to the holding and processing of personal information provided by the
Participant to the Company or any




--------------------------------------------------------------------------------




Subsidiary, trustee or third party service provider, for all purposes relating
to the operation of the Plan. These include, but are not limited to:
(a) administering and maintaining Participant records;
(b) providing information to the Company, Subsidiaries, trustees of any employee
benefit trust, registrars, brokers or third party administrators of the Plan;
(c) providing information to future purchasers or merger partners of the Company
or any Subsidiary, or the business in which the Participant works; and
(d) transferring information about the Participant to any country or territory
that may not provide the same protection for the information as the
Participant’s home country.


Section 21.     Governing Law. The Plan and each Award Document shall be
governed by the laws of the State of Delaware, without application of the
conflicts of law principles thereof.




